Appeal from an order of the Family Court, Oneida County (Charles C. Merrell, J.), entered May 9, 2006 in a proceeding pursuant to Family Court Act article 4. The order, insofar as appealed from, determined respondent’s responsibility for college expenses and reversed the Support Magistrate’s finding that respondent had committed a willful violation of the order of support by withdrawing funds held in a Uniform Gift to Minors Act account.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Family Court. Present— Hurlbutt, J.P., Martoche, Smith, Centra and Fahey, JJ.